DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on April 07, 2021.
3.	Claims 1-24, 27-50 and 54-68 have been previously cancelled.
4.	Claims 69-84 have been cancelled.
5.	New claims 85-104 have been added.
6.	Withdrawn claims 25, 26 and 51-53 have been cancelled In an Examiner’s Amendment below by the Examiner with Applicant’s approval on 06/09/2021 through Applicant’s Representative Leslie Wilson.
7.	Claims 85 and 95 have been amended through an Examiner’s Amendment approved by Applicant through Applicant’s Representative Leslie Wilson on June 09, 2021 through a telephonic call.
8.	 Claims 85-104 are currently pending and have been examined.

Response to Amendment

9.	Applicant’s amendments are entered for claims 85-104.  Claims 85 and 95 are entered and there is an Examiner’s amendments to claims 85 and 95, which means the Examiner’s amendment show changes to claims 85 and 95 from the claims submitted on 04/07/2021.
10.	Claims 85-104 are allowable for the reasons set forth below.

EXAMINER'S AMENDMENT

11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Leslie B. Wilson, Reg. No. 33,816 on 06/09/2021.

The application has been amended as follows: 

Claim 85: (Currently amended) A system for a consumer to make a purchase at a register, comprising


a financial transaction server;
a secure authentication server;
a payment server;
wherein the financial transaction server receives a payment request, sent from a payment server from a first consumer to record a credit of money for a future second consumer, wherein the future second consumer is anonymous to the first consumer;
the first consumer uses the payment server to credit an amount of money to a financial account using a data record that comprises an account number for the future second consumer and further receives electronic data that represents personal identifying information for an anonymous future second consumer, wherein the personal identifying information comprises one or more of a credit score, taxable income, biographical details, biometrics, medical condition, or zip code;
the transaction server stores the credit in a financial account in an electronic clearinghouse using an electronic data record that contains an electronic address that refers to personal identifying information of a future consumer; 
wherein, after a duration of time, at a register,
the secure authentication server receives an electronic request, sent by a register from consumer purchase device that a second consumer requests to purchase a good or service, the consumer having personal identifying information and the good or service having a first price;


the consumer purchase device provides the electronic data in the form of a digital address that is encrypted by the device and sent to the authentication server by the register in encrypted form;
the authentication server authenticates the identity of the consumer by sending an electronic notification to an identity check processor to authenticate the consumer and receives an electronic signal that either confirms or does not confirm that consumer identity and the authentication validates the encrypted digital address by confirming it matches a digital address of the customer that is stored in memory data;
the authentication server sends an electronic request for electronic money to the financial transaction server comprising electronic data that represents personal identifying information in the form of an electronic address based on a confirmed identity and address of the consumer that requested to purchase a good or service at a register;
the financial transaction server receives the request for electronic money in the form of an encrypted electronic address and the transaction server authenticates the electronic address,
the transaction server evaluates the address using a clearinghouse processor that locates financial accounts that have an address that matches the address sent from the authentication server, and receives an electronic notification from the clearinghouse 
the transaction server, using the electronic notification, locates the financial account, debits money from the account, and generates an electronic notification that is sent to the register, wherein the electronic notification comprises the amount of the money and an electronic reference number for the money;
the register receives the electronic notification and determines a second price for a good based on the money in the account by calculating the difference between the price of the good and the money available to the second consumer from the first consumer;
the register initiates a payment request from the second consumer using a point of sale device for the calculated price;
the second consumer completes a payment process using the point of sale device for the good based on the second price and debits electronic money from a payment device for the amount of the second price; and
the register initiates a collection request for the money based on the reference number from the transaction server; and
the store register receives electronic money from the transaction server and from the point of sale device in an amount that is determined as the first price of the good.

Claim 95: (Currently amended) A method for making a purchase at a store register, wherein

a first customer initiates a payment by transmitting a digital signal to a financial transaction server using a payment device that requests to record a credit of money for a future second customer, wherein the future second customer is anonymous to the first customer, 
the payment server responds by generating a digital interface with which the customer uses to select personal identifying information for an anonymous future second consumer, wherein the personal identifying information comprises one or more of a credit score, taxable income, biographical details, biometrics, medical condition, or zip code and select an amount of money to credit to for a future second customer;
after the processor completes the payment request by collecting digital money from the first customer using a digital payment device,
the transaction server transmits a data record to an electronic clearinghouse for storing in data memory, wherein the record comprises the digital address and amount of the credit of the digital money;
the electronic clearinghouse stores the digital address and amount in a retrievable memory processor such that the clearinghouse can retrieve a reference number to the digital money using the digital address, wherein the address refers to personal identifying information of an anonymous future customer;
wherein, after a duration of time, at a register,
the second customer using a cart adds goods for purchase to a shopping cart;
customer initiates a digital request to a register to purchase the goods, wherein the second customer has personal identifying information and optionally a purchase device;
the register initiates a digital request to a secure authentication server to request electronic money for making the purchase of the goods for the second customer, wherein the first and second customers are anonymous to each other;
the register or payment device transmits a electronic data record comprising personal identifying information of the second customer and the good having a first price, wherein the personal identifying information further comprises a digital number or description of a credit score, taxable income, medical condition, biographical details, biometrics, zip code, or combinations thereof;
the consumer purchase device provides the electronic data in the form of a digital format that is encrypted by the device and sent to the authentication server by the register in encrypted form, wherein the digital format is a digital address;
the authentication server sends an electronic data record to an identity check processor to authenticate the consumer using a portion of the personal identifying information and receives an electronic signal that either confirms or does not confirm that consumer identity and validates the encrypted digital address by confirming it by comparing the digital address with digital addresses accessible to the server that are stored in memory data of the server;
the authentication server sends an electronic request for electronic money to the financial transaction server, wherein the request comprises an electronic data record that represents personal identifying information in the form of an electronic address 
the transaction server evaluates the address using an electronic clearinghouse processor that locates financial accounts that have an address that matches the address sent from the authentication server and the server receives an electronic notification from the clearinghouse processor that a matching account address is available for the second consumer based on the electronic address;
the transaction server, using the electronic notification, requests the electronic money from the clearinghouse, which retrieves access to the financial account, debits electronic money from the account, and generates an electronic notification that is sent to the register, wherein the electronic notification comprises the amount of the money and an electronic reference number for the money;
the transaction server sends a data record to the register comprising the amount of money and electronic reference to the money;
the clearinghouse processor debits the account for the digital money and stores the digital funds in a retrievable digital memory;
the register receives the electronic notification and determines a second price for a good based on the money retrieved for the second customer by calculating the difference between the price of the good and the money available to the second consumer from the first consumer;
the register initiates a payment request from the second consumer using a point of sale device for the calculated second price;

the register initiates a digital request to the transaction server to collect the digital money from the transaction server and a digital request to the payment device or point of sale device for digital money from the second customer; and
the store register receives electronic money from the transaction server and from the payment device or point of sale device, records purchase of the good in digital memory of the register, and stores in the digital memory reference numbers for the payments collected from the transaction server and second customer payment in an amount that is determined as the first price of the good.

Reasons for Allowance

12.	Claims 85-104 are allowed.
13.	The following is an examiner’s statement of reasons for allowance:
14.	Regarding the rejection of claims 85-104 under 35 U.S.C. 101:
15.	The amended claims recite the combination of additional elements of a first customer initiates a payment by transmitting a digital signal to a financial transaction server using a payment device that requests to record a credit of money for a future second customer, wherein the future second customer is anonymous to the first customer, the payment server responds by generating a digital interface with which the customer uses to select personal identifying information for an anonymous future 
16.	Regarding the rejection of claims 85-104 under 35 U.S.C. 103(a):
17.	The invention is directed towards a first customer initiates a payment by transmitting a digital signal to a financial transaction server using a payment device that requests to record a credit of money for a future second customer, wherein the future second customer is anonymous to the first customer, the payment server responds by generating a digital interface with which the customer uses to select personal identifying information for an anonymous future second consumer, wherein the personal identifying information comprises one or more of a credit score, taxable income, biographical details, biometrics, medical condition, or zip code and select an amount of money to credit to for a future second customer; after the processor completes the payment request by collecting digital money from the first customer using a digital payment 
18.	The prior art of record teaches:
19.	Cooke et al. (U.S. Pub. No. 2012/0130866) talks about the user may build a cart of items that the server may keep track of for the individual merchants that require payment, and also teaches the customer can review the bill and confirm the bill details and pay for the bill, then the customer can review the bill and confirm the bill details and pay for the bill and then further teaches the server may display a receipt that may be printed on paper for review. 
20.	Poole (U.S. Pub. No. 2018/0189786) talks about generating a notification of a price change for a transaction and facilitating an associated price adjustment based on electronic image capture of a paper receipt for the transaction, utilizing a unique key that is generated to verify the transaction.
Isaacson et al. (U.S. Patent No. 10,949,833) talks about enabling recipients to redeem gift credits using payment accounts.  In some examples, a system identifies a merchant associated with a giver, the giver being associated with a giver payment account and a recipient being associated with a recipient payment account.  The system associates a policy with the gift credit and generates an image underlay identifying the gift credit and an image overlay hiding the image underlay and gift credit, the image overlay including a separable flap having a portion that appears un adhered to the image underlay, the separable flap being configured to trigger, in response to an input, an animated unwrapping effect that removes the image overlay to reveal the image underlay and gift credit.  The system presents the image overlay and, in response to receiving the input, generates the animated unwrapping effect to remove the image overlay and reveal the image underlay. 
22.	Forbis et al. (U.S. Patent No. 7,363,253) talks about determining retroactive price adjustments.  The method can include receiving a first initiation message including a first effective time period and/or a first new price for a part being supplied to a first plant.  For the first initiation message, the method can include retrieving information pertinent to an at least one receipt received for the part within the first effective time period.  For each receipt, the method can include determining a variance based on the difference between the first or second new price and the receipt price, determining a price adjustment based on the variance and the receipt quantity, and generating a retroactive invoice for enabling transfer of the price adjustment, the retroactive invoice including the variance and the price adjustment.  The first effective time period can include an effective start date that is before each receipt date. 
Okubo et al. (U.S. Pub. No. 2003/0144921) talks about selling or purchasing merchandise over a network, and more particularly to a method of selling or purchasing merchandise over a network for allowing an individual to make a donation to a particular organization by purchasing merchandise.
24.	The references alone or in combination fail to teach or suggest the following limitations of the independent claims 85 and 95 “a first customer initiates a payment by transmitting a digital signal to a financial transaction server using a payment device that requests to record a credit of money for a future second customer, wherein the future second customer is anonymous to the first customer, the payment server responds by generating a digital interface with which the customer uses to select personal identifying information for an anonymous future second consumer, wherein the personal identifying information comprises one or more of a credit score, taxable income, biographical details, biometrics, medical condition, or zip code and select an amount of money to credit to for a future second customer; after the processor completes the payment request by collecting digital money from the first customer using a digital payment device, the transaction server transmits a data record to an electronic clearinghouse for storing in data memory, wherein the record comprises the digital address and amount of the credit of the digital money; the electronic clearinghouse stores the digital address and amount in a retrievable memory processor such that the clearinghouse can retrieve a reference number to the digital money using the digital address, wherein the address refers to personal identifying information of an anonymous future customer; wherein, after a duration of time, at a register, the second customer using a cart adds goods for purchase to a shopping cart; the second customer initiates a digital request to a register 
25.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        06/12/2021